NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LAWRENCE GEORGE HASH,                           No.    18-16732

                Plaintiff-Appellant,            D.C. No. 3:17-cv-01663-SK

 v.
                                                MEMORANDUM*
SAMER A. KANAAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Sallie Kim, Magistrate Judge, Presiding**

                             Submitted July 15, 2019***

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      California state prisoner Lawrence George Hash appeals pro from the

district court’s summary judgment in his action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.

      The district court properly granted summary judgment because Hash failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in the treatment of Hash’s gastrointestinal problems. See

id. at 1057-60 (a prison official is deliberately indifferent only if he or she knows

of and disregards an excessive risk to inmate health; a difference of opinion

concerning the course of treatment, medical malpractice, and negligence in

diagnosing or treating a medical condition do not amount to deliberate

indifference).

      The district court did not abuse its discretion by denying Hash’s motion to

continue summary judgment in order to conduct additional discovery, because

Hash failed to demonstrate how additional discovery would have precluded

summary judgment. See Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg.

Corp., 525 F.3d 822, 827 (9th Cir. 2008) (setting forth standard of review and

explaining that the burden is on the party seeking a continuance in order to conduct

additional discovery to proffer sufficient facts to show that the evidence sought

would preclude summary judgment).

      The district court did not abuse its discretion by denying Hash’s requests for

appointment of counsel because Hash failed to demonstrate exceptional


                                           2                                    18-16732
circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement for

appointment of counsel).

      The district court did not abuse its discretion by denying Hash’s request for

appointment of an expert because such an appointment was not necessary for the

court to make its determination. See Walker v. Am. Home Shield Long Term

Disability Plan, 180 F.3d 1065, 1070-71 (9th Cir. 1999) (setting forth standard of

review and noting that district court has discretion to appoint an expert where such

an appointment is necessary).

      The district court did not abuse its discretion by considering the expert

declarations submitted by defendants in support of their motions for summary

judgment. See Primiano v. Cook, 598 F.3d 558, 563, 566-67 (9th Cir. 2010)

(setting forth standard of review and requirements for admitting expert testimony).

      Hash’s contentions that defendants waived affirmative defenses and violated

his due process rights, the district court failed to consider defendants’ admissions,

and defendants Kanaan and Vaziri’s motions for summary judgment were barred

by collateral estoppel and res judicata, are unpersuasive.

      We do not consider arguments raised for the first time on appeal, including

Hash’s arguments about Rand notice. See Padgett v. Wright, 587 F.3d 983, 985

n.2 (9th Cir. 2009).


                                          3                                    18-16732
      Hash’s motion to file an oversized reply brief (Docket Entry No. 48) is

granted. Hash’s motion to file multiple reply briefs (Docket Entry No. 51) is

granted. The Clerk shall file the reply briefs submitted at Docket Entry Nos. 45,

46, and 47.

      AFFRIMED.




                                         4                                   18-16732